NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EMILIANA EDELIA BATEN ROSAS;                     No.   20-71288
et al.,
                                                 Agency Nos.      A203-602-431
                Petitioners,                                      A203-602-432

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Emiliana Edelia Baten Rosas1 and her son, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             Although petitioner’s name appears as “Baten Rosas” in the Petition
for Review and Answering Brief, the agency decisions, Notice to Appear, and
I-589 application show her name as “Baten-Rojas.”
dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

      In their opening brief, petitioners do not challenge the agency’s dispositive

determination that they failed to establish that they were or would be persecuted on

account of a protected ground. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-1080 (9th Cir. 2013) (issues not specifically raised and argued in a party’s

opening brief are waived). To the extent petitioners raise a new social group for

the first time in their opening brief, we lack jurisdiction to consider it. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to

review claims not presented to the agency). Thus, petitioners’ asylum and

withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                      20-71288
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                    20-71288